Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 1 of 7




                                             2:21-cv-00455 RSL
Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 2 of 7
Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 3 of 7
Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 4 of 7
Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 5 of 7
Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 6 of 7
Case 2:21-cv-00455-RSL Document 1 Filed 04/04/21 Page 7 of 7
